           Case 1:16-cr-00826-LTS Document 467 Filed 05/26/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES,

        -v-                                                           No. S2 16 CR 826-LTS

AMAR AHMED,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received the attached letter, dated May 18, 2020, from Ramon

Guzman, a friend of Mr. Ahmed, requesting Mr. Ahmed’s release from custody. The Court does

not entertain applications from non-lawyers on behalf of parties to matters that are before the

Court. The application is therefore denied without prejudice to any application that Mr. Ahmed

or his counsel may decide to make. Chambers will mail copies of this order to Messrs. Ahmed

and Guzman.


        SO ORDERED.

Dated: New York, New York
       May 26, 2020
                                                                      __/s/ Laura Taylor Swain_______
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge

Copies mailed to:
Amar Ahmed
#78692-054
FCI Loretto
Federal Correctional Institution
P.O. Box 1000
Cresson, PA 16630




AHMED ORDER RE THIRD PARTY LETTER.DOCX                     VERSION MAY 26, 2020                         1
         Case 1:16-cr-00826-LTS Document 467 Filed 05/26/20 Page 2 of 4



Ramon Guzman
3113 Harding Ave.
Bronx, NY 10465-34008




AHMED ORDER RE THIRD PARTY LETTER.DOCX   VERSION MAY 26, 2020             2
Case 1:16-cr-00826-LTS Document 467 Filed 05/26/20 Page 3 of 4
Case 1:16-cr-00826-LTS Document 467 Filed 05/26/20 Page 4 of 4
